Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 1 of 28 PageID #: 1840



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 KATHERINE JACOBS,                           )
                                             )
        Plaintiff(s),                        )
                                             )
        vs.                                  )       Case No. 4:18-cv-00024-SRC
                                             )
 JOHNSON STORAGE & MOVING                    )
 CO. HOLDINGS, LLC,                          )
                                             )
        Defendant(s).

                              MEMORANDUM AND ORDER

       This matter comes before the Court on the [61] Motion for Summary Judgment of

Defendant Johnson Storage & Moving Co. Holdings, LLC and [79] Johnson Storage’s Consent

Motion to Continue Trial. For the reasons set forth below, the Court grants the Motion for

Summary Judgment, and denies the Motion to Continue Trial as moot.

I.     FACTS AND BACKGROUND

       This case arises from the events leading up to Plaintiff Katherine Jacobs’s termination

from Johnson Storage, where she worked from March 2017 to August 2017. Jacobs claims that

Johnson Storage terminated her because she would not under-report her working hours to avoid

accruing overtime, and in retaliation for complaining about Johnson Storage’s overtime-pay

practices. Johnson Storage maintains that while Jacobs recorded far more overtime hours than

authorized, the company nonetheless paid her for all overtime she recorded and terminated

Jacobs for poor performance. The summary judgment record establishes the following

uncontroverted facts.




                                                 1
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 2 of 28 PageID #: 1841



       A.     Johnson Storage

       Johnson Storage is a moving and storage company that handles residential, military,

domestic, and international moving. Johnson Storage’s International Through Government Bill

of Lading (“ITGBL”) department handles international military moves. Throughout her time

working for Johnson Storage, Jacobs’s job title was “ITGBL coordinator/analyst.” In that role,

Jacobs coordinated moves for military members. Johnson Storage hired Jacobs as part of the

team to set up the ITGBL department.

       Tina Heaney is the Director of Military Services at Johnson Storage. The ITGBL

department that Heaney oversaw consisted of three employees: Jacobs, Heaney, and Diana

Miller. Jacobs and Miller had the same job title and reported to Heaney.

       B.     Jacobs’s Hiring

       Jacobs previously worked in the military ITGBL department of another company. At

Johnson Storage, Jacobs worked remotely from home. Johnson Storage offered Jacobs the

position of ITGBL coordinator/analyst earning a base rate of $29 per hour. Jacobs accepted the

offer on February 28, 2017 and began employment two weeks later.

       C.     Jacobs’s Knowledge of Johnson Storage’s Policies

       On her first day on the job, Jacobs received a copy of the Johnson Storage Employee

Handbook. Jacobs understood that the Employee Handbook set forth the policies that applied to

her employment and that she was an at-will employee. She also understood that Johnson Storage

classified her as a “non-exempt employee” and that Johnson Storage’s policy was to pay her one

and one-half times her regular rate for hours worked over 40 in a week. The “Overtime” Policy

in the handbook expressly provides: “Non-exempt employees may work overtime only with prior




                                               2
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 3 of 28 PageID #: 1842



approval of their supervisor/manager. Employees working overtime without supervisor approval

may face disciplinary action.” Johnson Storage’s “Time Reporting” Policy provides:

       Non-exempt employees must record time worked on a daily basis. Non-exempt
       employees must:

       i.      clock in, using the company designated time keeping system, at the start of
       their shift and when they return to work from lunch.

       ii.     clock out, using the company designated time keeping system, when they
       go to lunch and at the end of their shift.

       …

       At the conclusion of each pay period (15th and the last day of the month),
       employees must check their timecards for accuracy. When employees forget to
       clock in/out for their shift or before/after their meal period, they must notify their
       supervisor/manager immediately. Their supervisor will then make the correction
       in the time keeping system. Supervisors must make corrections and approve the
       time sheets of their non-exempt employees within three business days after the
       close of pay period (the 15th and the last day of the month).

Doc. 75 at ¶ 39.

       D.      Payment for Recorded Hours

       Jacobs recorded her own time by punching in and out through a time-tracking program on

her computer. If Jacobs missed a punch, she would call or email Heaney and tell her what time

should be entered for the missed punch. Jacobs received check stubs during her employment

with Johnson Storage that advised her of her earnings, including the hours and the rate of pay.

Jacobs admits that Johnson Storage paid her for all hours she recorded, and that whenever Jacobs

recorded more than 40 hours in a week, she received overtime pay for those hours.

       E.      Johnson Storage’s Overtime Policy for Peak Season

       Under Johnson Storage’s policy, no one is authorized to work overtime outside of peak

season, which begins May 15th, about two months after Jacobs began, and ends September 30th.




                                                  3
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 4 of 28 PageID #: 1843



During peak season, Johnson Storage authorized Jacobs and Miller to each work up to 10 hours

of overtime per pay period.

       Jacobs testified that Heaney told her overtime needed to be minimal and that Jacobs

would be told when she could log overtime. Jacobs further testified that Heaney told her she

needed “to stop logging in overtime hours.” Other than her first week and a vacation week,

Jacobs recorded overtime every week of her employment. During the 22 weeks Jacobs worked

for Johnson Storage, she recorded 171.71 total hours of overtime, an average of 7.805 hours of

overtime per week. Jacobs recorded more than ten overtime hours in ten of the workweeks,

despite only being authorized to work ten hours of overtime per pay period during peak season.

During the last three full workweeks before her termination, Jacobs recorded an average of 19.39

hours of overtime per workweek. In contrast, Jacobs’s peer, Miller, worked some overtime but

never exceeded the amount of overtime authorized.

       F.      Heaney’s Communications to Jacobs about Overtime

       Heaney had multiple conversations with Jacobs about the amount of overtime she

recorded. The first occurred after Jacobs received her first or second paycheck. According to

Jacobs, the check reflected a small amount of overtime, and Heaney said to her, “we will tell you

when you can log in overtime hours.” Jacobs testified that, at some point, Heaney told her not to

log in overtime hours and to watch the overtime. When asked if anyone at Johnson Storage told

her to work time and not report it, Jacobs testified she would ask Heaney for help and would

communicate that she could not get the required work done in eight hours and “the only response

was, you need to continue – or you need to stopping logging in the hours.” Jacobs subjectively

understood these conversations to mean she should work hours and not record them. To

Heaney’s knowledge, Johnson Storage paid Jacobs for all of the hours she worked.



                                                4
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 5 of 28 PageID #: 1844



       On July 6, 2017, Heaney and Jacobs spoke about the hours Jacobs was working.

According to Jacobs, during this call Heaney instructed Jacobs “not to log in [her] overtime

hours.” Jacobs testified that she understood this directive to mean she should keep doing the

work, but not record the time. Jacobs followed up on her July 6, 2017 phone call with Heaney

with an email sent the next day. In the email, Jacobs expressed her belief that she could not

complete her job duties without incurring overtime: “If I cut the hours then I will surely start to

see service failures because I won’t be able to respond to the emails in time.” Jacobs continued:

“I guess I’m a little confused about cutting my hours but not having anyone to send the overflow

work to. If I stop the hours, then I’m going to have a mess on my hands.” Finally, Jacobs stated:

“I am seriously not complaining about the volume because I understand it is the season but I

don’t know how to cut the hours and get all of this done. The only other thing I could do is clock

out and continue to do the work but we have already had conversations about that.” Doc. 75 at ¶

143.

       G.      Heaney’s July 11, 2017 Email to Human Resources

       On July 11, 2017, Heaney sent an email to Johnson Storage’s Human Resources Director,

Marina Manandhar, regarding Jacobs. In the email, Heaney outlined issues she observed in her

interaction with Jacobs, including that Jacobs did not respect her role as supervisor, was defiant

and did not follow direction, did not appear teachable, and rarely answered her phone calls.

Heaney stated: “At this point in time, there is not a failure in job performance in the sense that

there have not been service failures.” Heaney noted that Jacobs’s workload was identical to

Miller’s and that Miller was able to accomplish the job with minimal overtime. Heaney also

noted that less than a week after she communicated to Jacobs that she was not allowed to have

more than ten overtime hours per pay period, Jacobs had already exceeded the limit. Heaney



                                                  5
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 6 of 28 PageID #: 1845



stated: “On July 5th I brought to her attention that her overtime was way out of line and she is

not allowed to have more than 10 hours per pay period. I directed her to evaluate her hours and

work load every Thursday and send me a list of things she will not be able to complete within the

time restriction and I will complete those tasks.” Heaney expressed to Manandhar that she

intended to write up Jacobs for exceeding the overtime limit but also noted that the situation was

“unsustainable” and that she “had already started thinking about how to begin the process of

hiring a replacement.” Doc. 75-7.

       H.      Diana Miller’s Complaints about Jacobs

       Jacobs’s co-worker and peer, Diana Miller, communicated to Heaney that she was

frustrated that she was the go-to person for agents when Jacobs would fail to respond. Heaney

told Miller that if she wanted her to intervene, she needed specifics; Miller then forwarded to

Heaney multiple emails from agents/vendors demonstrating Jacobs’s failure to respond.

       I.      M. Dyer’s Complaint about Jacobs

       In early August 2017, a manager for a key business partner of Johnson Storage sent an

unsolicited email to Heaney concerning Jacobs. The business partner, M. Dyer & Sons, was

Johnson Storage’s agent in Hawaii. As agent, M. Dyer handled packing, loading, delivery, and

storage for Johnson Storage as well as working with the ports in Hawaii. Because of the military

installation there, Hawaii played a pivotal role in Johnson Storage’s business. Jacobs

acknowledges M. Dyer’s importance to Johnson Storage.

       In her email, the M. Dyer manager told Heaney that Jacobs had acted in a “curt,

unprofessional manner.” She described Jacobs’s “yelling” at her, “barking” at her team, and

“ranting and raving.” She told Heaney: “We will continue to partner with [Jacobs] in a very

professional manner and ask that she afford us the same.”



                                                 6
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 7 of 28 PageID #: 1846



       J.      Jacobs’s Termination

       On August 17, 2017, Heaney and Manandhar called Jacobs and informed her that

Johnson Storage was terminating her employment. Without Heaney or Manandhar’s knowledge,

Jacobs recorded the telephone call, during which Heaney told Jacobs:

       So the first item that -- that I want to bring to your attention is that we had a
       conversation in early July about overtime and we talked about ten hours of
       overtime per pay period and that you were to evaluate your workload and your
       hours on Thursday and communicate with me what you weren't able to complete
       so that we could evaluate how to -- how to accomplish your job in the amount of
       hours that were allowed. And since then, the three pay periods since then, the
       first one directly after that you've had 17.13 overtime hours. The following pay
       period you had 20.4 overtime hours. And this last pay period you had 37.77 hours
       of overtime.

Doc. 75 at ¶ 109. Heaney continued:

       And then the next thing on my list is last week we had three complaints from M.
       Dyer about your interactions with their staff. The words that they used -- I'm
       quoting exact words -- that you were -- that you yelled at them, that you were
       ranting and raving, that you were belligerent and unprofessional. And so I need to
       point out that we're in a customer service business and that our partners, our
       agents, our members, are all our customers. And in this case, it seems as though
       you failed with -- with regard to M. Dyer. And then we've received several e-
       mails, Diana and I, requesting paperwork or information from more than one
       place stating that -- that they've had second and third requests to you and not been
       responded to. And so with all of -- with all of this, I've decided to terminate your
       employment as of today.

Id. The same day, Heaney documented the reasons for Jacobs’s termination in a letter.

       K.      Jacobs’s Calculation of Unpaid Overtime

       Jacobs claims that she consistently worked more hours than she recorded. Jacobs does

not know whether there is any week during her employment with Johnson Storage in which her

recorded hours accurately reflect all the hours she worked; could not explain how she decided

how many hours she was going to record in a week; and does not have any records showing

whether the time she reported actually reflects all the hours she worked.



                                                7
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 8 of 28 PageID #: 1847



       Jacobs, with her attorney, came up with an estimate of the hours she worked but did not

record. Jacobs did not review any contemporaneous notes to come up with her estimate.

Instead, Jacobs based her estimate on her recollection and “just knowing how much time [she]

was putting in on an average.” The only documents Jacobs reviewed in determining her estimate

were her paychecks from Johnson Storage. Plaintiff claims that she worked a total of 129

unrecorded overtime hours.

       L.      Jacobs’s Alleged Protected Activity

       In addition to her conversations with Heaney, Jacobs spoke to three individuals at

Johnson Storage about overtime before her termination: Don Hindman, John Hiles, and Clark

Zabokrtsky. Jacobs had only one overtime-related conversation with each of these three

individuals; Jacobs has no firsthand knowledge whether these conversations had anything to do

with her termination.

       Jacobs spoke with Heaney about overtime on at least four occasions between May and

July 2017. Jacobs testified that Heaney told her not to log in overtime hours, and that Jacobs

responded, “I’m working more than an eight hour day, how is that legal?”

       Jacobs called Hindman in May or June 2017. Jacobs testified that her main reason for

calling Hindman was to tell him that she needed more than eight hours a day to do her job and

that Heaney had told her to reduce her overtime. Jacobs claims that she told Hindman about

being “asked to under-report my hours” and “being asked to not log in the hours I was working.”

       Jacobs called Hiles the week after she spoke to Hindman and recounted the conversation:

“We were talking about work and then I told him that I had a conversation with [Heaney] about

overtime and not logging in overtime. That was pretty much when he said, Yeah, Don Hindman

called me saying you had call[ed] him bitching about overtime.”



                                                8
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 9 of 28 PageID #: 1848



       Jacobs spoke with Zabokrtsky, the general manager of Johnson Storage’s Kansas City

branch, in July 2017. During this conversation, Jacobs told Zabokrtsky that she was working

more than eight hours a day and was asked not to log in her hours.

       M.      Jacobs’s Post-Termination Communications with Hindman

       After her termination, Jacobs emailed Hindman, stating:

       [Heaney] said she was firing me because of the overtime hours. In the
       aforementioned email attachments, I asked for help to reduce the hours (without
       success). I also offered several suggestions that would help reduce the workload
       (without success or even a follow up phone call or email). At one point I asked
       Tina if she was asking me to work the hours and not report them and she said, “I
       can’t technically ask you to do that.” If you are limiting my overtime and not
       offering any help, then I am being set up for failure. And, my being fired can only
       be explained as retaliation for failing to perform an act which is to show 10 hours
       of overtime each pay period when I am being given me far more work than can be
       accomplished within that time. From my research this could be a violation of the
       wage and hours laws.

Doc. 75 at ¶¶ 177-78.

       A few days after receiving Jacobs’s email, Hindman called Jacobs. During the call,

Hindman related his varying viewpoints that her termination was “not performance related” or

“for cause[;]” that he thought she was a “very qualified person[;]” that Heaney “felt, rightly or

wrongly, she felt like you weren’t taking her direction and she felt like you were

insubordinate[;]” and that he “truthfully [did not] know why [Heaney] felt that way” but also

stated that “with my workload, I just don’t have time to, like, dig into every personnel issue

because we have too many.” Finally, Hindman told Heaney that Johnson Storage would not

contest a claim for unemployment and offered to give Jacobs a positive reference.

II.    STANDARD

       Summary judgment is proper if the evidence, viewed in the light most favorable to the

nonmoving party, demonstrates no genuine issue of material fact exists and the moving party is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Cordry v. Vanderbilt Mortg. & Fin.,
                                                 9
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 10 of 28 PageID #: 1849



Inc., 445 F.3d 1106, 1109 (8th Cir. 2006) (quoting Bockelman v. MCI Worldcom, Inc., 403 F.3d

528, 531 (8th Cir. 2005)). The proponent of a motion for summary judgment “bears the initial

responsibility of informing the district court of the basis for its motion, and identifying those

portions of ‘the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any,’ which it believes demonstrate the absence of a genuine issue of material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). The

proponent need not, however, negate the opponent's claims or defenses. Id. at 324–25. In response

to the proponent's showing, the opponent must “come forward with ‘specific facts showing that

there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)). A “genuine” dispute of material fact is more than

“some metaphysical doubt as to the material facts.” Id. at 586. “[T]here is no issue for trial unless

there is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “If the evidence is merely

colorable...or is not significantly probative...summary judgment may be granted.” Id. at 249–50

(citations omitted).

III.   DISCUSSION

       Jacobs asserts four claims against Johnson Storage: Count I, for retaliation in violation of

the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.; Count II, a Missouri state-law claim for

wrongful discharge in violation of public policy; and, Counts III and IV, for failure to pay

overtime in violation of, respectively, FLSA and the Missouri Minimum Wage Law (MMWL),

Mo. Rev. Stat. § 290.500, et seq.




                                                 10
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 11 of 28 PageID #: 1850



       A.      FLSA Retaliation (Count I)

        FLSA makes it unlawful to discharge an employee “because such employee has filed any

complaint or instituted or caused to be instituted any proceeding ..., or has testified or is about to

testify in any such proceeding, or has served or is about to serve on an industry committee.” 29

U.S.C. § 215(a)(3). In Kasten v. Saint–Gobain Performance Plastics Corp., 563 U.S. 1 (2011),

the Supreme Court found that the statutory term “filed any complaint” included oral complaints

as well as written complaints, meaning that oral complaints to employers can serve as the basis

of a FLSA retaliation claim. Id. at 4. Under the standard set out in Kasten, an oral complaint

“must be sufficiently clear and detailed for a reasonable employer to understand it, in light of

both content and context, as an assertion of rights protected by the statute and call for their

protection” to find the employee engaged in the statutorily-protected activity of filing a

complaint. Id. at 14.

       The Court analyzes a claim of FLSA retaliation under the burden-shifting framework

established in McDonnell Douglas Corp v. Green, 411 U.S. 792 (1973). Grey v. City of Oak

Grove, Mo., 396 F.3d 1031, 1034 (8th Cir. 2005). Under the McDonnell Douglas burden-

shifting framework, a plaintiff has the initial burden of establishing a prima facie case of

retaliation. Pye v. Nu Aire, Inc., 641 F.3d 1011, 1021 (8th Cir. 2011). To establish a prima facie

case of retaliation, the plaintiff must show that “(1) she participated in a statutorily protected

activity, (2) the [employer] took adverse employment action against her, and (3) there was a

causal connection between [plaintiff]'s statutorily protected activity and the adverse employment

action.” Montgomery v. Havner, 700 F.3d 1146, 1149 (8th Cir. 2012). “If an employee

establishes a prima facie case of retaliation, the burden shifts to the employer to articulate a

legitimate, non-retaliatory reason for its action.” Fercello v. Cty. of Ramsey, 612 F.3d 1069,



                                                  11
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 12 of 28 PageID #: 1851



1078 (8th Cir. 2010). If the employer does so, “the burden then shifts back to the employee to

put forth evidence of pretext, the ultimate question being whether a prohibited reason, rather than

the proffered reason, actually motivated the employer's action.” Id. In addition, a plaintiff

alleging retaliation must demonstrate that the adverse employment action would not have

occurred “but for” the retaliatory motive. Spencer v. Barton Cty. Ambulance Dist., No. 16-

05083-CV-SW-RK, 2017 WL 7036658, at *4 (W.D. Mo. Sept. 13, 2017) (citing University of

Texas Southwestern Med. Ctr. v. Nassar, 570 U.S. 338, 359 (2013)).

       Johnson Storage moves for summary judgment on Jacobs’s FLSA retaliation claim on

two independent grounds. First, Johnson Storage argues that Jacobs cannot establish even a

prima facie case of retaliation because she did not engage in any protected activity. Second,

Johnson Storage argues that, even if Jacobs could establish a prima facie case, Johnson Storage

has put forth legitimate, non-retaliatory reasons for her termination and Jacobs cannot show that

those reasons are pretextual.

       Jacobs asserts that she engaged in protected activity when she complained to Heaney,

Hiles, and Hindman “regarding her overtime hours and [Johnson Storage’s] overtime policies.”

Doc. 74 at 13. Johnson Storage argues that Jacobs’s oral complaints fall short of Kasten’s “clear

and detailed” requirement. Doc. 62 at 6-7. The Court need not decide whether Jacobs’s oral

complaints constituted protected activity because—even assuming Jacobs could make a prima

facie case—she cannot show that Johnson Storage’s legitimate reasons for her termination were

pretextual. See Riser v. Target Corp., 458 F.3d 817, 820-21 (8th Cir. 2006) (where employer has

proffered legitimate, non-discriminatory reasons for adverse employment action, court may skip

analysis of prima facie case and move directly to question of discrimination vel non).




                                                12
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 13 of 28 PageID #: 1852



       Johnson Storage undisputedly offered legitimate, non-retaliatory reasons for Jacobs’s

termination. During the telephone call in which Heaney told Jacobs of her termination, Heaney

articulated three reasons for the discharge: (1) Jacobs’s working unauthorized overtime, (2)

complaints from M. Dyer about Jacobs’s unprofessional conduct, and (3) Jacobs’s

unresponsiveness to emails from agents/vendors. Doc. 75-13. Heaney listed the same three

reasons in the termination letter to Jacobs. Doc. 75-12. Jacobs does not dispute that Johnson

Storage could legally terminate her employment for any of these three reasons. See Doc. 74 at

17 (acknowledging that “poor performance” is a legitimate reason for termination); see also

Ritchie v. St. Louis Jewish Light, 630 F.3d 713, 716-17 (8th Cir. 2011) (recording overtime hours

where such hours are unauthorized is insubordination, and not protected by FLSA). Thus,

because Johnson Storage has put forth legitimate reasons for her termination, Jacobs bears the

burden to show those reasons were pretextual. Grey, 396 F.3d at 1035.

       Jacobs argues that she has presented sufficient evidence to create a genuine issue of

material fact that Johnson’s Storage’s articulated reasons for her termination were pretext for

retaliation. Doc. 74 at 15-16. First, Jacobs argues that Johnson Storage has offered shifting and

inconsistent reasons for her termination. “Pretext may be shown with evidence that the

employer's reason for the termination has changed substantially over time.” Loeb v. Best Buy

Co., 537 F.3d 867, 873 (8th Cir. 2008). Further, “[i]f the proffered reason is shown by

conflicting evidence to be untrue, then the nonmoving party is entitled to all favorable inferences

that the false reason given masks the real reason of intentional discrimination.” Id. (quoting

Bassett v. City of Minneapolis, 211 F.3d 1097, 1107 (8th Cir. 2000)).

       As evidence that the articulated reasons for her termination are false and have shifted

over time, Jacobs points to her post-termination phone call with Hindman, Johnson Storage’s



                                                13
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 14 of 28 PageID #: 1853



General Counsel. During that call, Hindman told Jacobs he considered her a “very qualified

person” and that her termination was “not performance related” or “for cause.” Doc. 75-14.

Jacobs argues that Hindman’s comments demonstrate inconsistency in Johnson Storage’s

rationale for her termination. However, in the same call, Hindman stated that Heaney felt Jacobs

“[was not] taking direction” and was “insubordinate.” Id. Hindman acknowledged that he “did

not know why [Heaney] felt that way” because he did not have time to personally investigate

every personnel issue. Id. Further, Hindman’s comments that Jacobs’s termination was “not

performance related” or “for cause” came in the context of his representation that Johnson

Storage would not oppose Jacobs’s claim for unemployment.

       Jacobs also relies on a Notice of Decision from the Colorado Department of Labor and

Unemployment, finding “based on information received” that Jacobs was laid off from Johnson

Storage “due to a lack of work,” and therefore eligible for unemployment benefits. Doc. 75-15.

The document does not disclose anything about where the tribunal obtained its information, so it

cannot evidence inconsistency in Johnson Storage’s rationale for Jacobs’s termination.

Furthermore, this finding is wholly consistent with Hindman’s representation that Johnson

Storage would not oppose Jacobs’s claim for unemployment. Doc. 75-14. Accordingly,

Hindman’s comments do not evidence that Johnson Storage’s articulated reasons for Jacobs’s

termination were false or shifted over time.

       Jacobs next argues that Johnson Storage’s proffered reasons for her termination are

pretextual because there is no evidence of poor performance. This argument lacks merit. When

Heaney sent her email to Manandhar on July 11, 2017, she noted that Jacobs was insubordinate,

frequently unresponsive, and that she repeatedly recorded unauthorized overtime. Thus, about




                                               14
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 15 of 28 PageID #: 1854



five weeks before terminating Jacobs, Heaney described two of the three performance issues that

Heaney would cite as the reasons for Jacobs’s termination.

       Further, Jacobs does not dispute that shortly before her termination, Johnson Storage’s

key business partner M. Dyer complained to Heaney about Jacobs’s “curt, unprofessional

manner”. Doc. 75 at ¶ 98. Nor does Jacobs dispute that both her peer, Diana Miller, and

agents/vendors of Johnson Storage made other unsolicited complaints about Jacobs to Heaney

before her termination. Doc. 75 at ¶¶ 84-89. To the extent Jacobs argues that there is no

evidence of actual poor performance because these complaints were inaccurate or

unsubstantiated, she misunderstands the evidentiary burden. See Grey, 396 F.3d at 1035 (“The

question is whether appellees' articulated reasons for discharge were a pretext for retaliation, not

whether appellant actually did what he was accused of doing or whether discharge was

warranted.”); see also Logan v. Liberty Healthcare Corp., 416 F.3d 877, 883 (8th Cir. 2005)

(“We do not ‘sit as super-personnel departments reviewing the wisdom or fairness of the

business judgments made by employers, except to the extent that those judgments involve

intentional discrimination or unlawful retaliation.’”) (quoting Henderson v. Ford Motor Co., 403

F.3d 1026, 1034 (8th Cir. 2005)). In sum, the record contains substantial evidence documenting

the very performance issues for which Johnson Storage terminated Jacobs.

       Jacobs attempts to discount the complaints Johnson Storage received about her

performance after July 11, 2017 by arguing that Heaney had already made the decision to

terminate her by then. Doc. 74 at 18-20. Jacobs argues that the subsequent complaints evidence

a Heaney-engineered campaign to document her deficiencies to justify Heaney’s already-made

decision. Id. Jacobs’s argument fails for at least two reasons. First, the evidence does not

support Jacobs’s contention that Heaney had already made the decision to terminate her by July



                                                 15
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 16 of 28 PageID #: 1855



11, 2017. In her email to Manandhar on that date, Heaney stated “I have already started thinking

about how to begin the process of hiring a replacement, however I want to make sure I handle it

in a way that is legal and doesn’t hurt the company.” Doc. 75-7 (emphasis added). Heaney’s

statement that she had “started thinking” about hiring Jacobs’s replacement does not show

Heaney had already made the decision. Second, no evidence suggests Heaney solicited any of

the complaints Johnson Storage received from its agent and vendors, and Jacobs admits that

these complaints came unsolicited. Doc. 75 at ¶ 89, 99. Thus, the evidence shows that Heaney

was already dissatisfied with Jacobs’s performance on July 11, 2017, and that she received

multiple unsolicited complaints about Jacobs after that date.

        Finally, Jacobs argues that the temporal proximity between her complaints and her

termination is evidence of pretext. Doc. 74 at 20. Contrary to Jacobs’s assertion, “[g]enerally,

more than a temporal connection between the protected conduct and the adverse employment

action is required to present a genuine factual issue on retaliation.” Kiel v. Select Artificials, Inc.,

169 F.3d 1131, 1136 (8th Cir. 1999). By her own admission, “Jacobs first complain[ed] to Ms.

Heaney in approximately April 2017.” Doc. 74 at 21. Johnson Storage terminated Jacobs’s

employment in August 2017—some four months after her first complaint. The Court finds this

timing insufficient to show pretext. See Kipp v. Missouri Highway & Transp. Comm'n., 280

F.3d 893, 897 (8th Cir. 2002) (interval of two months “so dilutes any inference of causation that

we are constrained to hold as a matter of law that the temporal connection could not justify a

finding in [plaintiff]'s favor on the matter of causal link”); see also Arraleh v. Cty. of Ramsey,

461 F.3d 967, 978 (8th Cir. 2006) (in absence of other evidence of pretext, three-week interval

insufficient to create genuine factual issue).




                                                  16
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 17 of 28 PageID #: 1856



       Further, even if the four-month interval between Jacobs’s complaints and her termination

could evidence pretext, intervening events “‘erode any causal connection’ suggested by temporal

proximity.” Cheshewalla v. Rand & Son Const. Co., 415 F.3d 847, 852 (8th Cir. 2005) (quoting

Kiel, 169 F.3d at 1136). Here, Heaney undisputedly received multiple unsolicited complaints

about Jacobs between April 2017 and her termination in August 2017. And Jacobs does not

dispute that, after her complaints, she continued to record more overtime than authorized. These

intervening events also defeat Jacobs’s claim of causal connection.

       In sum, the Court finds no evidence from which a reasonable jury could determine that

Johnson Storage’s stated reasons for Jacobs’s termination were pretextual. Accordingly, the

Court grants summary judgment for Johnson Storage on Jacobs’s FLSA retaliation claim (Count

I).

       B.      Wrongful Discharge in Violation of Missouri Public Policy (Count II)

       Missouri follows the general rule “that an at-will employee may be terminated for any

reason or no reason[.]” Fleshner v. Pepose Vision Inst., P.C., 304 S.W.3d 81, 92 (Mo. banc

2010). Because Jacobs’s claim arose before the effective date of Missouri’s Whistleblower

Protection Act, Missouri common law governs Jacobs’s claim. Meehan v. PNC Fin. Servs. Grp.,

Inc., No. 4:17-CV-2876 PLC, 2018 WL 2117655, at *5 (E.D. Mo. May 8, 2018). Missouri

common law included a public-policy exception, which prohibited termination of an at-will

employee for either: (1) “refusing to violate the law or any well-established and clear mandate of

public policy as expressed in the constitution, statutes, regulations promulgated pursuant to

statute, or rules created by a governmental body”; or (2) “reporting wrongdoing or violations of

law to superiors or public authorities, also known as ‘whistleblowing.’” Newsome v. Kansas




                                                17
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 18 of 28 PageID #: 1857



City, Mo. Sch. Dist., 520 S.W.3d 769, 777 (Mo. Banc 2017) (quoting Fleshner, 304 S.W.3d at

92).

         Jacobs claims that Johnson Storage wrongfully terminated her both for refusal to violate

the law and for whistleblowing. The Court first considers Jacobs’s common-law whistleblowing

claim.

                C.      Discharge for Whistleblowing

         To prevail on this claim, Jacobs must demonstrate that: “(1) she reported serious

misconduct that constituted a violation of the law and of well-established and clearly-mandated

public policy; (2) her employer discharged her; and (3) her report causally contributed to the

discharge.” Yerra v. Mercy Clinic Springfield Communities, 536 S.W.3d 348, 351 (Mo. App.

S.D. 2017). Jacobs’s complaints to Heaney do not constitute whistleblowing under the Missouri

common law public policy exception, because, as this Court previously found, “a report of

wrongdoing to the wrongdoer is insufficient to invoke the whistleblowing public policy

exception.” Doc. 13 at 5-6 (quoting Drummond v. Land Learning Found., 358 S.W.3d 167, 171

(Mo. App. 2011)).

         Johnson Storage argues that Jacobs cannot show that her complaints to Hindman, Hiles,

or Zabokrtsky causally contributed to her termination. Doc. 62 at 16. Jacobs admits that she had

one only one conversation each with Hindman, Hiles, and Zabokrtsky about overtime before her

termination. Jacobs called Hindman in May or June 2017 to tell him that she needed more than

eight hours a day to do her job and that Heaney had told her to reduce her overtime. Jacobs

testified that she told Hindman she was being “asked to under-report my hours” and “being

asked to not log in the hours I was working.” Jacobs testified that she called Hiles the week after

she spoke to Hindman and told him about “not logging in overtime.” Jacobs spoke with



                                                 18
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 19 of 28 PageID #: 1858



Zabokrtsky in July 2017 and told him that she was working more than eight hours a day and had

been asked not to log in her hours.

       Regarding Jacobs’s calls to Hiles and Zabokrtsky, the Court finds no evidence from

which a reasonable jury could infer that these complaints were a contributing factor in Jacobs’s

termination. Jacobs does not dispute that Heaney was the decisionmaker who ultimately decided

to terminate her employment. See Doc. 74 at 20, 21. No evidence suggests that Heaney was

even aware of Jacobs’s complaints to Hiles or Zabokrtsky, much less that these complaints

influenced her decision to terminate Jacobs.

       Conversely, some evidence could indicate that Hindman influenced Heaney’s decision to

terminate Jacobs. A few days before Heaney terminated Jacobs, Heaney discussed Jacobs’s

performance with Hindman, telling Hindman she intended to give Jacobs a disciplinary write-up.

Hindman replied: “I don’t know why you’re messing around with this. Just terminate her.” Doc.

75 at ¶ 103. Thus, Jacobs complained to Hindman in May or June that Heaney was asking her to

under-report hours, then Hindman told Heaney on August 13 to “just terminate” Jacobs, which

Heaney did four days later.

       However, no evidence indicates that Hindman told Heaney about Jacobs’s complaint to

him—on August 13 or at any other time. Nor does any evidence support a reasonable inference

that Jacobs’s complaint in May or June influenced Hindman’s advice to Heaney in August to

“just terminate” Jacobs. Jacobs herself admitted that she has no personal knowledge that her

complaint to Hindman had anything to do with her termination. Doc. 75 at ¶ 184. Thus, the

only “evidence” of a causal relationship between Jacobs’s complaint to Hindman and her

termination is that the one preceded the other by two or three months. Unlike the “but for”

causation standard of a FLSA retaliation claim, Jacobs need only show that her complaint to



                                               19
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 20 of 28 PageID #: 1859



Hindman was a “contributing factor” in her termination. Fleshner, 304 S.W.3d at 95. Even

under this more lenient standard, Jacobs has presented insufficient evidence to withstand

summary judgment. The Court finds here that the temporal proximity between the complaint

and adverse action—in the absence of any other evidence of a causal relationship—does not

create a genuine issue of material fact on the issue of causation. Accordingly, the Court grants

Johnson Storage’s motion for summary judgment on Jacobs’s Missouri common law

whistleblowing claim.

               2.       Discharge for Refusal to Perform an Illegal Act

       Jacobs separately argues that Johnson Storage wrongfully discharged her in violation of

Missouri public policy for refusing to violate the law. To come within this “narrow category of

protected employees,” Jacobs must show, first, that Johnson Storage directed her to engage in

conduct that “violated a statute, constitutional provision, or regulation adopted pursuant to

statute.” Bartis v. John Bommarito Oldsmobile-Cadillac, Inc., 626 F. Supp. 2d 994, 1000 (E.D.

Mo. 2009). Second, Jacobs must show that she “was discharged for [her] refusal to perform the

unlawful act.” Id.

       Jacobs alleges that Heaney directed her to violate the law by instructing her to under-

report her working hours. Johnson Storage argues for summary judgment because “the

undisputed facts establish that Ms. Heaney did not direct Plaintiff to underreport her hours.”

Doc. 62 at 13. The Court agrees. At most, the evidence shows Jacobs had a subjective belief

that Heaney wanted her to work more hours than she reported. The record contains no objective

evidence that Heaney ever actually gave Jacobs such an instruction. During her deposition,

Jacobs testified repeatedly that Heaney instructed her not to log in overtime hours. Doc. 75-1 at




                                                20
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 21 of 28 PageID #: 1860



87:9-15; 90:10-15; 219:17-220:17. However, when asked directly whether Heaney ever

instructed her to work off the clock, Jacobs testified:

       Q       Did [Heaney] ever give you an explicit instruction to work off the clock?

       A       She told me not to log in the hours.

       Q       Did she also say to work the hours and not log them in or did she just say
       not to log in the hours?

       A       There was no instruction to not do the work. The instruction was always
       not to log in the hours.

       Q       How many times did she give you the instruction not to log in the hours?

       A      When we would talk – pretty much the majority of the time when I would
       have a conversation with her, it was – you know, I would ask for help. It was the
       same routine. I’m being told I need to reduce your hours. You need to stop
       logging in hours. I – I’m on a salary and I know they want me to help but that’s
       not going to happen. And just a number of responses.

       Q       So did she ever tell you to continue working and not log the hours?

       A       Isn’t – I believe that’s what I just said. She told me not to log in the hours,
       I asked for help, and she would say back that there’s no help coming.

Doc 75-1 at 219:17-220:17.

       Jacobs’s subjective belief that Heaney was instructing her to work off the clock does not

create a genuine issue of fact. In Bazzi v. Tyco Healthcare Grp., LP, 652 F.3d 943, 948 (8th Cir.

2011), the Eighth Circuit upheld summary judgment for an employer on a Missouri common-law

claim of wrongful discharge for refusal to violate the law. The appeals court agreed with the

district court’s finding that the employee had failed to create a genuine issue of fact where he

“failed to offer even a scintilla of admissible evidence” showing that the employer’s conduct at

issue was a “clear violation” of the law. Id. (citing Margiotta v. Christian Hosp. Ne. Nw., 315

S.W.3d 342, 348 (Mo. 2010); see also Zasaretti-Becton v. Habitat Co. of Missouri, LLC, No.

4:12 CV 587 DDN, 2012 WL 2396868, at *8 (E.D. Mo. June 25, 2012) (“a reasonable belief of

legal wrongdoing is not itself sufficient to succeed on an unlawful termination claim brought
                                                 21
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 22 of 28 PageID #: 1861



under Missouri’s public policy exception to the at-will employment doctrine”). Thus, Jacobs

must show more than that Heaney instructed her to not “log in” overtime hours and that she

subjectively understood this as a directive to under-report her hours. Jacobs must show that

Heaney actually instructed her to under-report her hours, in “clear violation” of FLSA and the

MMWL. Bazzi, 652 F.3d at 948. The summary judgment record shows the opposite.

       In her deposition testimony, Jacobs repeatedly stopped short of stating that Heaney

instructed her to work off the clock. Doc 75-1 at 219:17-220:17. During the telephone call

when Heaney informed Jacobs of her termination (which Jacobs surreptitiously recorded),

Heaney told Jacobs:

       [W]e talked about ten hours of overtime per pay period and that you were to
       evaluate your workload and your hours on Thursday and communicate with me
       what you weren’t able to complete so that we could evaluate how to – how to
       accomplish your job in the amount of hours that were allowed.

Doc. 75 at ¶ 109 (emphasis added). And in Jacobs’s post-termination email to Hindman, she

stated: “While I was not happy working 10-11 hour days, I was not going to let the customer’s

[sic] down by working 8-9 hour days which would result in service failures. … I worked 10-11

hour days out of necessity.” Doc. 75-2. Jacobs’s email to Hindman continued: “At one point I

asked [Heaney] if she was asking me to work the hours and not report them and she said ‘I can’t

technically ask you to do that.’” Id. In sum, Jacobs has identified no evidence showing that

Heaney instructed her to under-report her hours.

       Nor does it matter that Jacobs believed her job duties could not be completed in 40 hours.

In Ritchie, the plaintiff specifically alleged that her work duties required more than 40 hours in a

week and therefore required overtime. 630 F.3d at 716. Nevertheless, the Eighth Circuit

affirmed dismissal because the employer had not authorized overtime. Id. At 716-17. Thus, “her

recording of her overtime could be nothing more than mere insubordination, she having been


                                                 22
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 23 of 28 PageID #: 1862



instructed to the contrary.” Id. Further, the plaintiff’s allegation that her employer instructed her

to “stop recording overtime” did not, standing alone, allege misconduct, since the employer

“could merely have been instructing [plaintiff] to complete the work required by the job within a

40-hour workweek and to stop working overtime altogether.” Id. At 717 n.2. Similarly, Jacobs’s

testimony that Heaney directed her to “stop logging overtime” does not, standing alone, show

that Heaney instructed Jacobs to under-report hours.

       Jacobs has failed to raise a genuine issue of material fact as to whether Johnson Storage

instructed her to violate the law by under-reporting her hours. Accordingly, the Court grants

Johnson Storage’s motion for summary judgment on Jacobs’s claim of wrongful discharge for

refusal to violate the law in violation of Missouri public policy (Count II).

       C.      Failure to Pay Overtime in Violation of FLSA (Count III) and MMWL
               (Count IV)

       Under section 7 of FLSA, an employer may not subject non-exempt employees to a work

week in excess of forty hours without paying overtime of at least one and one-half times the

regular hourly wage. 29 U.S.C. § 207. An employer who violates this restriction “shall be liable

to the employee or employees affected in the amount of their ... unpaid overtime compensation ...

and in an additional equal amount as liquidated damages.” 29 U.S.C. § 216(b). Under the

MMWL, “[n]o employer shall employ any of his employees for a workweek longer than forty

hours unless such employee receives compensation for his employment in excess of the hours

above specified at a rate not less than one and one-half times the regular rate at which he is

employed.” Mo. Rev. Stat. § 290.505. The MMWL explicitly provides that this provision “shall

be interpreted in accordance with the Fair Labor Standards Act, 29 U.S.C. Section 201, et seq.”

Id. Accordingly, the Court may jointly consider Jacobs’s claims for unpaid overtime under

FLSA and the MMWL. Anderson v. Creve Coeur Urgent Care LLC, No. 4:16CV2136 HEA,

                                                 23
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 24 of 28 PageID #: 1863



2019 WL 4643954, at *3 n.1 (E.D. Mo. September 24, 2019); Tolentino v. Starwood Hotels &

Resorts Worldwide, Inc., 437 S.W.3d 754, 757 n.3 (Mo. banc 2014).

        To prevail on a claim for unpaid overtime, a plaintiff must show: (1) that she worked

overtime hours that were uncompensated, and (2) that the employer “knew or should have

known” that the plaintiff worked unpaid overtime. Hertz v. Woodbury Cty., Iowa, 566 F.3d 775,

781 (8th Cir. 2009). If an employer fails to keep accurate records of wages and hours,

employees are not denied recovery under FLSA simply because they cannot prove the precise

extent of their uncompensated work. Holaway v. Stratasys, Inc., 771 F.3d 1057, 1059 (8th Cir.

2014). Instead, a “relaxed standard of proof” applies. Id. Under this evidentiary standard, “once

the employee has shown work performed for which the employee was not compensated, and

‘sufficient evidence to show the amount and extent of that work as a matter of just and

reasonable inference,’ the burden then shifts to the employer to produce evidence to dispute the

reasonableness of the inference.” Id. (quoting Carmody v. Kansas City Bd. of Police Comm'rs,

713 F.3d 401, 406 (8th Cir. 2013)). Here, the Court assumes without deciding that the relaxed

standard of proof applies.

        Johnson Storage argues that it is entitled to summary judgment on Jacobs’s unpaid

overtime claims on two independent grounds. First, Jacobs cannot show Johnson Storage knew

or should have known that she worked unpaid overtime hours. Second, even under the relaxed

standard of proof, Jacobs cannot meet her burden to show the amount of unpaid overtime as a

matter of just and reasonable inference. Holaway, 771 F.3d at 1059.

        The Court finds that Jacobs cannot show the amount of unpaid overtime as a matter of

just and reasonable inference. 1 Jacobs claims that she worked a total of 129 hours of unpaid


1
  Jacobs’s Opposition brief wholly fails to respond to Johnson Storage’s argument that she cannot meet her burden
to show the amount of unpaid overtime as a matter of just and reasonable inference. Failure to oppose a basis for

                                                        24
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 25 of 28 PageID #: 1864



overtime. Jacobs does not dispute that this number is an “estimate” based solely on her own

recollection and on “just knowing how much time she was putting in on an average.” Doc. 75 at

¶¶ 121-22; Doc. 75-1 at 114:34-115:20. In arriving at her estimate, Jacobs did not consult any

contemporaneous notes or other documents showing the amount of time she worked but did not

report to Johnson Storage. The only documents Jacobs relied on were her paycheck stubs from

Johnson Storage.

        In Holaway, the Eighth Circuit affirmed summary judgment for the employer on a FLSA

unpaid overtime claim finding that the plaintiff failed to establish the amount of uncompensated

work as a matter of just and reasonable inference. 771 F.3d at 1060. The Court noted that the

plaintiff had put forth “contradictory and bare assertions of his overtime hours worked”

supported only by “vague testimony [that] failed to reference specific days and hours worked.”

Id. at 1059-1060.

        The Court finds Holaway controls here. As in Holaway, Jacobs only offers her own

testimony to support her claim of 129 unpaid overtime hours. During her deposition, Jacobs was

twice asked to explain the basis of her estimate:

        Q      Did you – when you came up with the number that ultimately you and
        your prior counsel decided you worked and weren’t paid for, did you look at any
        documents in coming up with that number?

        A.       No, other than just knowing how much time I was putting in on average.

        …

        Q      Okay. So is it fair to say that the number you came up with was just your
        estimate based on your recollection?

        A        Mm-mm.

        Q        Is that a yes?


summary judgment may constitute waiver of that argument. Satcher v. Univ. of Arkansas at Pine Bluff Bd. of
Trustees, 558 F.3d 731, 735 (8th Cir. 2009).

                                                       25
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 26 of 28 PageID #: 1865



       A       Yeah, my recollection was included in there as well.

       Q       Okay. Was anything included other than your recollection?

       A       No.

Doc. 75-1 at 114:24-115:20.

       Q       Where did you come up with these numbers?

       A        So I initially worked them out based on looking at the paycheck and doing
       – I did it two weeks, and then I believe it was [Jacobs’s prior counsel], he went
       over it and we worked on it together.

       Q      Did you reference any documents other than your paycheck stubs to come
       up with this answer?

       A       No, I had no other documents.

       Q       You didn't have any sort of notes or anything like that?

       A       No.

Doc. 75-1 at 207:14-25. Jacobs’s testimony is vague and does not reference specific days

worked. Holaway, 771 F.3d at 1060. And Jacobs’s reliance on her paycheck stubs to determine

her estimate hurts rather than helps her claim. Jacobs’s paychecks reflected numbers of hours

that she herself claims she reported inaccurately. Doc. 75 at ¶¶ 45, 121-22.

       Further, as in Holaway, Jacobs has offered “contradictory and bare assertions” of her

overtime hours worked. 771 F.3d at 1059. Jacobs based her claim of 129 unpaid overtime hours

on her recollection of hours she allegedly worked but did not record during the period from

March to August 2017. Doc. 75-1 at 114:24-115:20; 208:1-209:25. However, in her Opposition

brief, Jacobs now asserts that she “accurately recorded her hours worked” from April to August

17, 2017. Doc. 74 at 6. Further, Jacobs concedes that she does not know if there is any week she

worked for Johnson Storage where she accurately recorded all the hours she worked. Doc. 75 at

¶ 149. These representations are irreconcilably contradictory. See Holloway v. United States,

960 F.2d 1348, 1358 (8th Cir. 1992) (self-contradicting statement is insufficient to create a

                                                26
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 27 of 28 PageID #: 1866



genuine issue of material fact). Jacobs offers no revised calculation or other evidence from

which a jury could determine Jacobs’s allegedly unpaid overtime hours.

       The Court also finds Zhou v. Int'l Bus. Machines Corp., No. 15-CV-1027-LRR, 2017 WL

1217195 (N.D. Iowa Mar. 31, 2017), aff'd, 709 F. App'x 413 (8th Cir. 2018), instructive here. In

Zhou, the district court granted summary judgment for the employer because the plaintiff failed

to offer evidence from which a jury could calculate a measure of unpaid hours worked as a

matter of just and reasonable inference. The plaintiff, who worked remotely and recorded his

own hours, admitted that he did not keep notes contemporaneously as he worked and that he had

no other objective evidence demonstrating the amount of overtime that he worked. Id. at *21.

The court found the record unclear as to how often the plaintiff worked overtime without

claiming it, and how often he merely claimed less overtime than he worked. Id. The plaintiff

testified that he “normally” worked twice the amount of overtime that he recorded, but the court

found this calculation insufficient.

       [T]he only method that Zhou puts forth to demonstrate the extent of
       uncompensated time worked is based on mere approximation and Zhou admits
       that it was not consistently applied. Without any evidence that Zhou employed
       this method with any more regularity than “[n]ormally,” the court cannot
       conclude that a jury could find, as a matter of just and reasonable inference, an
       amount of hours that Zhou worked but for which he was not compensated. Zhou's
       contentions are unsupported by anything but his own self-serving statements,
       which in turn are unsupported by any evidence in the record.

Id. As in Zhou, Jacobs has failed to offer any objective evidence to support her own self-serving

estimate and approximation. Accordingly, following Holaway and Zhou, the Court finds that

Jacobs has not met her burden to produce “sufficient evidence to show the amount and extent of

[uncompensated] work as a matter of just and reasonable inference.” Holaway, 771 F.3d at




                                               27
Case: 4:18-cv-00024-SRC Doc. #: 81 Filed: 03/03/20 Page: 28 of 28 PageID #: 1867



1059. The Court therefore grants summary judgment for Johnson Storage on Jacobs’s claims of

unpaid overtime under FLSA (Count III) and the MMWL (Count IV). 2

        Accordingly,

        IT IS HEREBY ORDERED that [61] Johnson Storage’s Motion for Summary

Judgment is GRANTED.

        IT IS FURTHER ORDERED that [79] Johnson Storage’s Consent Motion to Continue

Trial is DENIED as moot.

So Ordered this 3rd day of March, 2020.



                                                    STEPHEN R. CLARK
                                                    UNITED STATES DISTRICT JUDGE




2
 Because the Court finds that Johnson Storage is entitled to summary judgment on Jacobs’s unpaid overtime claims
because Jacobs cannot show the amount of unpaid overtime as a matter of just and reasonable inference, the Court
need not reach Johnson Storage’s alternative argument for summary judgment on these claims, i.e., that Johnson
Storage neither knew nor should have known that Jacobs was working unpaid overtime.

                                                      28
